Case 2:19-cr-00182-JS Document 14 Filed 08/22/19 Page 1 of 1 PagelD #: 27

SCARING & CARMAN PLLC
ATTORNEYS AT LAW

 

SUITE 50!
666 OLD COUNTRY ROAD
STEPHEN P. SCARING, PC. GARDEN CITY, N. Y. 11530-2004 eecati ringl
SUSAN SCARING CARMAN aa i i awcom
(516) 683-8500 scai @scaringlaw.com

MATTHEW W. BRISSENDEN
OF COUNSEL aa
(516) 683-8410

August 22, 2019

BY ECF

The Honorable Joanna Seybert
United States District Court
400 Carleton Avenue

Central Islip, NY 11722

Re: United States v. Maria Eliseo
Cr. No. 19-0182 (JS)

Dear Judge Seybert:

Our office represents the defendant, Maria Eliseo, in the above-captioned matter.

On behalf of Ms. Eliseo, we would respectfully request permission for her to travel to the
Woodloch Resort in Hawley, Pennsylvania. She will be traveling by car with her family for the
Labor Day weekend, leaving New York on Friday, August 30, 2019, and returning to New York
on Tuesday, September 3, 2019.

I have discussed this matter with both AUSA Justina Geraci and Pre-Trial Services
Officer Marnie Gerardino, and they have no objection to these travel plans.

Thank you.
Respectfully submitted,

STEPHEN P. SCARING

cc: AUSA Justina Geraci (by ECF)
Pre-Trial Services Officer Marnie Gerardino (by email)
SPS/cn
